Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree awarding the appellee alimony pendente lite in a proceeding by her for a- divorce. A motion has also been filed by the appellee for alimony pending the disposition of the cause in this court.
It appears from the evidence that the appellee has a separate estate amounting to four thousand two hundred dollars, and there is nothing in the evidence to indicate that it is insufficient to enable her to maintain herself and to prosecute this suit; consequently she is not entitled to alimony pendente lite. Porter v. Porter, 41 Miss. 116; Ross v. Ross, 89 Miss. 66, 42 So. 382.
The motion will be overruled, and the decree appealed from will be reversed and the cause remanded.

Overruled, reversed and remanded.